Citation Nr: 0433648	
Decision Date: 12/21/04    Archive Date: 12/29/04

DOCKET NO.  00-15 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to service connection for tinea pedis.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARINGS ON APPEAL

Appellant, his wife, and his mother


ATTORNEY FOR THE BOARD

James A. Frost, Counsel

INTRODUCTION

The veteran served on active duty from November 1988 to 
September 1992.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in  March 2000 by the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

On October 25, 2004, the veteran appeared and testified at a 
hearing before the undersigned Veterans Law Judge at the RO.  
A transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.

REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003), are 
applicable to this appeal.  The VCAA and the implementing 
regulations provide, in pertinent part, that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  

A regulation implementing the VCAA, 38 C.F.R. § 3.159, 
relates to providing medical examinations or obtaining 
medical opinions.  38 C.F.R. § 3.159(c)(4) provides that:
(i)	In a claim for disability compensation, VA will provide 
a medical examination or obtain a medical opinion based 
upon a review of the evidence of record if VA determines 
it is necessary to decide the claim.  A medical 
examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the 
claim, but
(A)	Contains competent lay or medical evidence of a current 
diagnosed disability or persistent or recurrent symptoms 
of disability;
(B)	Establishes that the veteran suffered an event, injury or 
disease in service, or has a disease or symptoms of a 
disease listed in 38 C.F.R. § 3.309, 3.313, 3.316, and 
3.317 manifesting during an applicable presumptive period 
provided the claimant has the required service or 
triggering event to qualify for that presumption; and
(C)	Indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease 
in service or with another service connected disability.
(ii) Paragraph (4)(i)(C) could be satisfied by competent 
evidence showing postservice treatment for a condition, or 
other possible association with military service. 

In the veteran's case, his service medical records show that, 
in February 1989, on a dental health questionnaire, he stated 
that he had sinus problems.  Also, in a report of medical 
history for separation from service in September 1992, the 
veteran stated that he had foot trouble and a physician noted 
that the veteran had a rash on his left foot and should go to 
sick call to be seen for it.  In his testimony at the October 
2004 hearing, the veteran stated that: he did not have a 
sinus condition or tinea pedis prior to his active service; 
he developed symptoms of sinusitis and tinea pedis while he 
was on active duty; and he had had recurring symptoms of 
sinusitis and tinea pedis since his separation from service 
for which he had been treated by VA and private physicians.  
Post-service VA and private treatment records show current 
diagnoses of sinusitis and tinea pedis.  Based on this 
record, the Board finds that under 38 C.F.R. § 3.159(c)(4) 
(2004) medical examinations and opinions are necessary to 
decide the veteran's claims for service connection for 
sinusitis and tinea, and so this case will be remanded for 
that purpose.




Accordingly, this case is REMANDED to the AMC for the 
following:

1.  The AMC should arrange for the 
veteran to undergo an ear, nose, and 
throat (ENT) examination and a 
dermatological examination.  It is 
imperative that the examiners review the 
pertinent service medical records and 
post-service medical records in the 
claims file.  The ENT examiner should 
respond to the following question:  Is it 
more likely (greater than 50 percent 
probability), less likely (less than 50 
percent probability), or at least as 
likely as not (50 percent probability) 
that current sinusitis, if found, is 
etiologically related to claimed symptoms 
of sinusitis during the veteran's active 
service from November 1988 to September 
1992?  The dermatological examiner should 
respond to the following question: Is it 
more likely (greater than 50 percent 
probability), less likely (less than 50 
percent probability), or at least as 
likely as not (50 percent probability) 
that current tinea pedis, if found, is 
etiologically related to a foot rash 
noted in September 1992 during the 
veteran's active service?  A rationale 
should be provided for all opinions 
expressed.

2.  The AMC should then readjudicate the 
veteran's claims.  If the AMC denies the 
benefits sought on appeal, it should 
provide the veteran and his 
representative a supplemental statement 
of the case.  The veteran and his 
representative should be afforded the 
appropriate opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the appeal.  The veteran has 
the right to submit additional evidence and argument on the 
matters which the Board has remanded.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).
 
These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Robert E. Sullivan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




